DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest  an apparatus comprising: a particle beam source configured to emit a particle beam;
computer-readable media storing instructions; and one or more hardware processors with memory coupled thereto, the one or more hardware processors further coupled to the particle beam source and the computer-readable media; wherein the instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: obtaining a plurality of transverse profiles of particle beam intensity at one or more longitudinal positions of a waist of the particle beam; and evaluating the plurality of transverse profiles to establish a geometric characteristic.
	Due to their dependency, claims 2-13 are necessarily allowable.
	Regarding independent claim 14, the prior art of record neither shows nor suggest a method comprising obtaining a plurality of transverse beam intercept profiles for respective longitudinal positions of a waist of a particle beam, each of the transverse beam intercept profiles obtained with a probe at least partly intercepting the particle beam; and 15evaluating the transverse beam intercept profiles to determine a longitudinal coordinate of the probe.
Due to their dependency, claims 15-21 are necessarily allowable.
Regarding independent claim 22, the prior art of record neither shows nor suggest a method comprising: obtaining a plurality of transverse beam intercept profiles for respective probe edges having distinct orientations, each of the profiles with the respective probe edge at least partly intercepting a particle beam; and evaluating the transverse beam intercept profiles to establish one or more 15geometric parameters of the particle beam.
Due to their dependency, claims 23-27 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the above Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879